Citation Nr: 1118593	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  04-42 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to warrant a reopening of entitlement to service connection for schizophrenia (claimed as a nervous disorder).

2.  Entitlement to service connection for an acquired psychiatric disorder, excluding schizophrenia, and to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory disorder due to asbestosis exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from November 8, 1982 to January 27, 1983 in the New York Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which continued a denial of service connection for schizophrenia, and denied service connection for asthmatic breathing due to asbestos exposure.  Also, in the May 2004 rating decision, the RO addressed both the appellant's claim for service connection for PTSD and his claim to reopen a claim for schizophrenia in the same paragraph.  

The Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, the appellant was initially denied service connection for a nervous condition diagnosed as schizophrenia in an August 1987 rating decision.  He filed a separate claim for service connection for PTSD in August 2003.  VA treatment records and a statement by a private physician (from March 2004) noted the appellant was diagnosed with schizophrenia.  The RO, as noted in the October 2004 Statement of the Case (SOC), took the appellant's claim for PTSD as a claim for service connection for schizophrenia.  The RO then appears to have decided the claim for schizophrenia on the merits.  Despite this determination, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The appellant appeared and testified at a formal RO hearing in July 2005.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in May 2007 and July 2009.  The Board remanded the claims so that the appellant could receive corrective notice, treatment records could be requested, and Social Security records could be obtained.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The March 1995 Decision Review Officer (DRO) decision that denied a claim of entitlement to service connection for a nervous condition (schizophrenia) was not appealed and is final.

3.  The evidence received since that March 1995 decision includes evidence that is either cumulative or redundant, or does not relates to an unestablished fact necessary to substantiate the claim for service connection for a nervous condition (schizophrenia), nor does it raise a reasonable possibility of substantiating the claim.

4.  An acquired psychiatric disorder, excluding schizophrenia, and to include PTSD is not shown to have developed as a result of an established event, injury, or disease during active or ACDUTRA service nor as a result of an injury during INACDUTRA service.

5.  A respiratory disorder, to include as due to exposure to asbestos is not shown to have developed as a result of an established event, injury, or disease during active or ACDUTRA service nor as a result of an injury during INACDUTRA service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a nervous condition (schizophrenia).  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  An acquired psychiatric disorder, excluding schizophrenia, and to include PTSD was not incurred in or aggravated by ACDUTRA service.  38 U.S.C.A. §§ 101(24)1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.310 (2010).

3.  A respiratory disorder, to include as due to exposure to asbestos was not incurred in or aggravated by ACDUTRA service.  38 U.S.C.A. §§ 101(24)1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the appellant filed his service connection claims in August 2003.  Thereafter, he was notified of the provisions of the VCAA by the VA in correspondence dated in October 2003, June 2007, November 2007, January 2009, and November 2010.  The letters notified the appellant of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in January 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided.  The VA provided notice to the appellant in a November 2010 letter, issued prior to the decision on appeal, regarding what information and evidence is needed to substantiate his claim for service connection, to include the need to submit new and material evidence to reopen the claim, as well as advising the appellant of the basis for the prior denial See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also advised as to what information and evidence must be submitted by the appellant, and the types of evidence that will be obtained by VA.

The appellant has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The appellant's VA treatment records and SSA records were obtained and associated with his claims file.  He was also afforded VA medical examination for his psychiatric claim in March 2004.

VA need not conduct an examination with respect to the claim for service connection for a respiratory disorder on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent medical evidence does not provide any indication that the appellant has a current respiratory disability and there is no evidence establishing an in- service (ACDUTRA) injury.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The appellant has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations-New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010). 


Factual Background and Analysis-New and Material Evidence

The appellant filed a claim for service connection for a "nervous condition" in March 1986.  In an August 1987 rating decision, the RO denied service connection for nervous condition (characterized as chronic paranoid schizophrenia) noting that the appellant's disorder preexisted service, and there was no evidence of aggravation of the preexisting condition.  In June 1989, the appellant filed a claim to reopen a clam for service connection for a nervous condition.  In a May 1994 rating decision, the RO determined that new and material evidence had not been submitted to warrant reopening a claim for service connection for schizophrenia.  In June 1994, the appellant submitted a notice of disagreement with the May 1994 rating decision.  In March 1995, the appellant was mailed notification of a Statement of the Case, determined by a DRO, which denied a claim to reopen a claim for service connection for a nervous condition.  The appellant did not submit a substantive appeal or submit additional evidence within a year of that decision.  In August 2003, he submitted a claim for service connection for PTSD, which was mistakenly treated as the claim to reopen a claim for service connection for schizophrenia.

As the appellant did not appeal the March 1995 DRO decision that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In order to reopen a claim for service connection for schizophrenia (initially claimed as a nervous condition) the appellant needed to provide new and material evidence relating to whether his schizophrenia was incurred in or aggravated in the line of duty.

Here, the Board would like to note that, as the appellant only has ACDUTRA, and is not currently service connected for any disabilities, he is not a "veteran."  As such, there is no presumption of soundness at entry into service (see 38 U.S.C.A. §1110, 1111) and the presumptions of aggravation (see 38 C.F.R. §§ 3.307 and 3.309) are not applicable in this case.  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (emphasis added).

Thus, the definitional statute makes a clear distinction between those who have served on active duty and those who have served on active duty for training.  The Court has held that this statute, in effect, means that an individual who has served only on active duty for training must establish a service connected disability in order to achieve veteran status and to be entitled to compensation.  Furthermore, unless a claimant has established status as a veteran, neither the presumption of soundness nor the presumption of aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Nor is the claimant entitled to the benefit of the legal presumptions pertaining to service connection for certain diseases and disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, Biggins v. Derwinski, 1 Vet App. 474, 478 (1991).

In August 1987, service connection for a nervous disorder was denied.  The basis for the denial was that the disability preexisted service, and there was no evidence of aggravation of the preexisting condition.  The appellant was informed of the action and did not appeal the decision.  In May 1994, the appellant attempted to reopen his claim.  The claim was denied because new and material evidence had not been submitted.  

The evidence in the claims file at the time of the March 1995 DRO decision included: (1) the appellant's claim for service connection for a nervous condition, which he indicated began in January 1982 with a breakdown at Fort Gordon; (2) a January 1987 letter where the appellant indicated that he did not wish to consent for release of information from the Rockland Psychiatric Center in Orangeburg, New York; (3) a November 1982 psychiatric evaluation; (4) a December 1982 Medial Board evaluation; (5) a November 1993 statement from the appellant; (6) and a private psychiatric report from March 1993.  The claim was denied because the evidence was determined not to be new and material to reopen the claim.

The November 1982 Physical Evaluation Board Narrative Summary noted that the appellant enlisted in the National Guard in May 1982 and reported to ACDUTRA on November 8, 1982.  Basic training began November 12, 1982.  On November 15, 1982, he was brought to the CMHA (Community Mental Health Agency) by his drill sergeant for inappropriate behavior, fighting and problems adjusting to barracks life.  On November 16, 1982, he was hospitalized in Fort McClellan, Alabama.  During his initial hospitalization he reported having heard voices since he was five years old.  He also reported multiple prior hospitalizations dating back to 1976.  The Pomona Health Complex was contacted and the examiner was informed that the appellant was given the initial diagnosis of acute schizophrenic episode in 1976.  He was hospitalized twice in 1976 and once in 1977 with a diagnosis of schizophrenia, chronic, undifferentiated.  He was also hospitalized from October 15 - 21, 1982 with a diagnosis of schizophrenia, paranoid.  After a mental status examination, the appellant was diagnosed with chronic, severe, schizophrenia, paranoid type.  The physician felt that the appellant needed to be expeditiously discharged due to his condition, which was disqualifying for retention, and that it existed prior to his entry on active duty.  The physician stated, "His illness, had it been known, would have disqualified him for induction.  This condition was not incurred in the line of duty and has not been aggravated during present service."

In a December 1982 report of medical history obtained in conjunction with the Medical Board evaluation, the appellant indicated that he had depression or excessive worry.  He reported treatment at a hospital, which was recorded as "Summer Park hospital."  The appellant's representative indicated that Summer Park is a nursing facility in New York, and therefore this hospitalization information is incorrect.  However, a search indicates that there is a Summit Park psychiatric hospital in Pomona, New York.  A notation at the bottom of the Medical Board examination indicated the appellant had prior psychiatric hospitalizations in Pomona, New York in 1976, 1977, and October 1982 with a diagnosis of chronic paranoid schizophrenia.

In a June 1989, application to reopen a claim for service connection for a nervous condition, the appellant indicated that his condition began in 1983, and that he initially had treatment for his condition in 1983 at Montrose Hospital.

March 1993 treatment records from a private psychiatrist noted the appellant had inpatient treated from December 1992 to March 1993.  He was admitted because he was paranoid and delusional.  His functional assessment was poor and he was started on medications.

In a November 1993 statement the appellant noted that while on ACDUTRA his company was called to tour during the "Grenadian invasion."  He noted he was treated for his nervous condition at the Bronx VA Medical Center (VAMC) in 1989.

Evidence added to the claims file after the March 1995 decision included the appellant's Social Security Administration (SSA) disability records, ongoing VA treatment records, a March 2004 VA psychiatric examination, an internet article regarding Grenada, and private treatment records.  

SSA records contained private treatment records from his 1976 (at 17-years old) and 1977 in-patient psychiatric care.  He was diagnosed with an acute schizophrenia episode  following an August 1976 hospitalization.  Additionally, there were records from an in-patient hospitalization from September 30, 1983 to October 21, 1983 where he was diagnosed with schizoaffective disorder.

While receiving VA in-patient psychiatric treatment in August 2003, the appellant reported as rambling and vague with delusions.  He was noted to be unable to give a clear account of his history or current issues.  He noted he was first hospitalized in 1983 while in the Army and stationed in Georgia.  His uncle was called, in an attempt to better understand the appellant's history, and he noted the appellant had been hospitalized multiple times in New York, and that he had been diagnosed with schizophrenia in the past.  The VA remote data system noted he had been treated as early as 1989 at the Bronx VAMC.

The article regarding Grenada notes that Operation Urgent Fury occurred between October and November 1983, subsequent to the appellant's discharge from ACDUTRA.

While providing stressor information regarding his claim for service connection for PTSD, the appellant indicated that he was hospitalized in Grenada.

Private psychiatric records from January 2006 note the appellant was diagnosed with psychotic disorder, not otherwise specified, schizophrenia, undifferentiated type.  The appellant supplied a history of being first hospitalized in 1983.

A June 2007 letter from a VA psychiatrist noted the appellant was unable to work due to his schizophrenia, and that he had been admitted to numerous hospitals in New York prior to being admitted to the Baltimore VAMC.  The earliest VA hospitalization on record was from 1989, with treatment at the Bronx VAMC.

Many of the VA treatment records include descriptions of the appellant's delusional thoughts.  In a September 2010 treatment record it was noted the appellant had provided conflicting social histories (regarding where he lived, what branch of service he lived in, how many time he had been married, etc.).  While many of the treatment records in the claims file address the appellant's schizophrenia, none address whether his schizophrenia was incurred in or aggravated by ACDUTRA.

The appellant's statements that he was first treated for a psychiatric condition in 1982 in service are cumulative and redundant of statements he made in his initial claim for service connection and for his claim to reopen a claim for service connection.  Consequently, this evidence submitted after March 1995 does not raise a reasonable possibility of substantiating the appellant's claim for service connection for schizophrenia.

The medical evidence is "new" in that it was not previously before agency decision makers at the time of the March 1995 decision.  However, this evidence by itself, or when considered with previous evidence of record, does not relates to an unestablished fact necessary to substantiate the claim.  The new evidence does not address the basis for the previous denial in that no evidence has been submitted to show that a preexisting nervous condition (schizophrenia) was aggravated by service.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a nervous condition (schizophrenia) are not met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Laws and Regulations-Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

As noted above, the term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (emphasis added).

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993). VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).

Thus, the definitional statute makes a clear distinction between those who have served on active duty and those who have served on active duty for training.  The Court has held that this statute, in effect, means that an individual who has served only on active duty for training must establish a service connected disability in order to achieve veteran status and to be entitled to compensation.  Furthermore, unless a claimant has established status as a veteran, neither the presumption of soundness nor the presumption of aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Nor is the claimant entitled to the benefit of the legal presumptions pertaining to service connection for certain diseases and disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, Biggins v. Derwinski, 1 Vet App. 474, 478 (1991).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis-Service Connection

As noted above, the appellant only has ACDUTRA service, and is not currently service connected for any disabilities; therefore he is not a "veteran."  As such, the presumption of soundness and the presumptions of aggravation are not applicable in this case.  

PTSD

As cited in the "New and Material Evidence" section above, the appellant was medically discharged from ACDUTRA following a November 1982 evaluation.  The physician noted the appellant had been psychiatrically hospitalized several times between 1976 and October 1982 (just prior to entering ACDUTRA) for schizophrenia.  Additionally, during the evaluation, his service history noted that he began ACDUTRA on November 8, 1982, reported for basic training on November 12, 1982, and was initially hospitalized on November 15, 1982 following his drill sergeant reporting inappropriate behavior in the barracks.

The appellant filed a claim for service connection for PTSD in August 2003, and noted on his application that he was initially treated in November 1982 in Georgia.

The appellant indicated that his stressors stemmed from service in Grenada in November 1982.  He noted that people were killed in bombs and firefights and "chemicals."

The RO attempted to verify the appellant's vague stressors through the Joint Service Records Resource Center (JSRRC).  JSRRC found that the PTSD request could not be researched as the information provided did not meet the criteria for an adequate search.  

An article in the claims file regarding Grenada noted that Operation Urgent Fury occurred between October and November 1983.  (Historically, Operation Urgent Fury was active from 23 October to 21 November 1983).  As previously stated, the appellant served on active duty for training from November 8, 1982 to January 27, 1983 in the New York Army National Guard.  This was prior to any troops being deployed  to Grenada.  Further, Rockland Psychiatric Center records reflect an in-patient hospitalization from September 30, 1983 to October 21, 1983 for schizoaffective disorder.

VA treatment records indicate, via patient-provided medical history, that the appellant was diagnosed with schizophrenia in 1983.  They also indicate he was initially psychiatrically treated within the VA system in 1989 at the Bronx VAMC.

The appellant received in-patient VA psychiatric treatment in 2003.  He was noted to be unable to give a clear account of his history or current issues.  He did report he was discharged from service with a medical discharge.  He claimed he was diagnosed with PTSD, which he reported he developed due to all of the problems in Granada and Dessert Storm, where he participated as a navigator of a helicopter.  He reported he could not give the evaluator his MOS because it was classified.  His uncle reported to the evaluator that the appellant had received treatment for schizophrenia in the past.  On mental status examination, he had looseness of associations, tangential thought, and paranoid delusions (his wife had "people out to get [him]").  He was diagnosed with a mood disorder, not otherwise specified, rule out bipolar disorder, schizophrenia, paranoid type, and rule out schizoaffective disorder.  

In March 2004, the appellant was provided a VA psychiatric examination.  It was noted that he had been treated for schizophrenia.  He was diagnosed with schizophrenia, undifferentiated type with paranoid characteristics, attenuated by medications (which he was noted to be compliant with at the time of the examination).  The physician found that the appellant's allegations of PTSD were not credible.  There were no clinical findings or objective evidence to support a diagnosis of PTSD.  The physician could not detect any exposure to traumatic events while in the military and there were no symptoms (e.g. "such as triggering events, avoidance, persistent symptoms of increased arousal") to suggest the presence of PTSD.

In February 2006, the appellant requested a psychiatric consultation as he was attempting to establish benefits.  He was noted to have most recently been psychiatrically hospitalized in 2002 for grandiose delusions.  He was diagnosed with schizophrenia, although he was noted to not be psychotic at that point in time.  

Prior to January 2008, VA treatment records singularly indicate that the appellant was being psychiatrically treated for schizophrenia.  In January 2008, there is a VA record which states the appellant has schizophrenia and PTSD.  On mental status examination he was noted to have a somewhat blunted affect.  He reported no psychiatric symptoms during this visit.  He did note he was not hearing voices or having visual hallucinations.  He was diagnosed with Schizophrenia, paranoid type and PTSD.  

In March 2008, the appellant reported that he "had significant PTSD symptoms in the past, but with Abilify, [he] has not had these."  Prior to a February 2008 hospitalization, he was noted to be disorganized in thoughts and behavior, with flight of ideas, grandiose delusions, irritability and paranoia.  He was also not sleeping more than one to two hours per night.  His medications were then increased.  Additionally in March 2008, the appellant was diagnosed with bipolar disorder, recurrent, as evidenced by manic, intrusive, flight of ideas, and impulsive and pressured speech.  

SSA records showed that the appellant had a psychiatric history starting at least in 1976, at age 17, where he was hospitalized following an acute schizophrenic episode.  By 1977, he was diagnosed with a schizoaffective disorder.  He has received SSA disability benefits since September 1992 due to a primary diagnosis of schizophrenia.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that it must assess the competence and credibility of the Appellant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that an appellant is generally competent to give evidence about what he or she experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by an appellant is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the appellant's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board notes that the appellant has a significant psychiatric history which includes flights of thought, paranoid delusions, and grandiose delusions.  In reviewing his VA treatment records, the appellant has noted he was a band member for Brian McKnight, that he was going to be president of General Motors, that he flew helicopters during Desert Storm, that he served in Grenada, and that his "wife" was trying to kill their "baby" (however, he was not married and there was no indication of a child).  The Board would question whether the appellant is competent to report his symptoms; however, as a fact-finding entity the Board does find that he is not credible based on his noted delusions, and his inability to provide a consistent medical or social history in treatment records (including not knowing how many times he has been married, or how many siblings he has).

The appellant served on ACDUTRA for just over two months.  Within five days of his ACDUTRA he was hospitalized for schizophrenia.  He did not serve in Grenada, and the article in the claims file shows that the U.S. entered Grenada the year after the appellant was medically discharged.  As such, his stressors are unbelievable.  While he was provided a diagnosis of PTSD in 2008, there is no indication that this diagnosis was given in accordance with the DSM-IV.  Regardless, there is no indication that any PTSD symptoms he experienced were related to his ACDUTRA, and he was not assessed with PTSD during ACDUTRA.  The overarching psychiatric care for the appellant relates to his considerable schizophrenia, which has previously been denied service connection.  

There is no reasonable doubt to resolve in the appellant's favor and his claim for service connection for an acquired psychiatric disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disorder

In August 2003, the appellant filed a claim for service connection for PTSD.  This was the only issue claimed on his application and the only claim on his separated August 2003 statement.  The Board is unsure where the claim for service connection for a respiratory disorder due to exposure to asbestos came about, but as it has traveled through the appellate process, the Board will address it.

In a January 2004 VA treatment record it was noted that the appellant's mother died of metastatic cancer, probably of the lung.

During his July 2005 formal RO hearing, the appellant testified that when he served in Grenada there was a lot of smoke in the air, and that he ended up coughing up blood.  

In February 2008, it was noted that the appellant's lungs were clear.  In March 2008, he denied shortness of breath, cough, sputum, hemoptysis, dyspnea or wheezing.

In November 2008, an x-ray of the appellant's chest revealed two small focal opacities in the left upper lung field, most likely benign.  It was suggested a follow-up x-ray be taken.  On physical examination in November 2008 that there were no clear rales in his lungs.

VA in-patient psychiatric treatment records indicated that the appellant was a tobacco smoker and had a history of smoking marijuana as well.

Here, there is no current diagnosis of a respiratory disorder, to include asbestosis.  There is no indication of exposure to asbestos during his short time of basic training during ACDUTRA before he was psychiatrically hospitalized.  There was no indication of a respiratory disorder during ADCUTRA, although he was noted to have seasonal allergies/hay fever.  Without a current disorder, the appellant fails the first requirement for service connection, and therefore service connection for a respiratory disorder is not warranted.

There is no reasonable doubt to resolve in the appellant's favor and his claim for service connection for a respiratory disorder, to include as due to asbestos exposure must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for a nervous condition (schizophrenia); the appeal is denied.

Entitlement to service connection for an acquired psychiatric disorder, excluding schizophrenia, and to include posttraumatic stress disorder (PTSD) is denied.

Entitlement to service connection for a respiratory disorder due to asbestosis exposure is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


